FILED
                             NOT FOR PUBLICATION                             JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



YINGHUI ZHANG,                                   No. 07-74385

               Petitioner,                       Agency No. A097-859-358

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Yinghui Zhang, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

factual findings. Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008). We deny

the petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on the IJ’s demeanor finding, and based on the discrepancy between Zhang’s

asylum application and testimony regarding the police’s motivations for

persecuting him, the inconsistencies go to the heart of his claim. See Sing-Kaur v.

INS, 183 F.3d 1147, 1151 (9th Cir. 1999) (courts “give special deference to a

credibility determination that is based on demeanor”) (citation and internal

quotation omitted); Don v. Gonzales, 476 F.3d 738, 741-43 (9th Cir. 2007)

(inconsistencies regarding the event that spurred the persecutors to threaten

petitioner go to the heart of the claim and are not trivial). In the absence of

credible evidence, Zhang has failed to show eligibility for asylum or withholding

of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Zhang’s CAT claim is based on the testimony the IJ found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if returned to China, his CAT claim fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                           2                                      07-74385